Citation Nr: 0111817	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a chronic 
respiratory disorder, to include upper respiratory infections 
and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1984 to April 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The veteran requested a hearing at the 
RO before a traveling Member of the Board, but withdrew that 
request in writing in October 1999.  


FINDINGS OF FACT

1.  All evidence necessary for proper review of the issues on 
appeal has been obtained.

2.  A chronic low back disorder was not present during 
service, arthritis was not manifest within a year after 
separation from service, and a back disorder was not caused 
or aggravated by a service-connected disability.

3.  The veteran does not have a chronic sinus disorder.

4.  The veteran does not have a chronic respiratory disorder.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  A chronic respiratory disorder, to include upper 
respiratory infections and bronchitis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  If a chronic disorder such as 
arthritis or bronchiectasis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for a total hysterectomy due to dysmenorrhea and 
menorrhagia, rated as 30 percent disabling; temporomandibular 
joint disorder, rated as 10 percent disabling; depression, 
rated as 10 percent disabling; bilateral tinnitus, rated as 
10 percent disabling; residuals of a fractured nose, rated as 
noncompensably disabling; bilateral varicose veins, rated as 
noncompensably disabling; and status post Dequervain's 
release of the right (dominant) wrist for tenosynovitis, 
rated as noncompensably disabling.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The reports 
from those examinations include the histories, current 
complaints, examination findings, diagnoses, and medical 
opinions necessary to resolve the issues on appeal.  The 
veteran has declined a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statement of the case which were 
provided to the veteran by the RO.

I.  Entitlement To Service Connection For A Low Back 
Disorder.

The veteran contends that her service medical records show 
that she was treated for a chronic low back disorder, and 
that her current low back strain is consistent with the 
complaint noted in service.  

The veteran's service medical records show that upon 
enlistment into service in June 1984, the veteran reported a 
history of recurrent back pain.  It was noted that the pain 
was frequent, but that it was never disabling and never 
required medical care or medication.  Significantly, the 
report of a medical examination conducted at that time shows 
that the clinical evaluation of the spine was normal.  
Therefore, the veteran is presumed to have been in sound 
condition upon entrance into service.  See 38 C.F.R. 
§ 3.304(b)(2000).

In reviewing the veteran's subsequent service medical 
treatment records, the Board notes that the records include 
only one treatment record reflecting a current complaint of 
back pain.  The service medical record, which is dated in 
February 1985, shows that the veteran reported that she was 
three months pregnant and had experienced lower back pain for 
a month.  On examination, she was in no acute distress.  
There was a full range of motion of the back.  Deep tendon 
reflexes were equal and active.  Straight leg raising test 
was negative.  The impression was musculoskeletal low back 
pain probably secondary to pregnancy.  She was placed on 
light duty.  A subsequent record which is undated but shows 
that the veteran was four months pregnant shows that the 
veteran reported a complaint of rib cage tenderness, and 
stated that she had no other complaints.  Thus, the back pain 
apparently resolved.

The report of a periodic medical history given by the veteran 
in November 1992 shows that she checked a box indicating that 
she had a history of recurrent back pain.  On the reverse 
side of the report it was noted that the pain had occurred 
with pregnancy.  This record apparently refers to the 
veteran's previous episode of back pain in 1985, rather then 
reflecting a second episode of back pain.

A report of medical history dated in February 1996 which was 
taken in connection with her separation from service shows 
that she again checked a box indicating that she had a 
history of recurrent back pain.  It was noted on a separate 
sheet that the low back pain was mechanical and decreased 
with stretching and rest.  Significantly, the report of an 
examination conducted at that time shows that clinical 
evaluation of the spine was normal.  Thus, the veteran's 
service medical records do not demonstrate that a chronic low 
back disorder was present during service.  

A post-service medical treatment record from the Mercy 
Medical Group dated in January 1997 shows that the veteran 
complained of having lower back pain for two weeks.  There 
was no known injury.  Examination was positive for L5 
tenderness. The diagnosis was lumbosacral strain, ache.  A 
record dated in October 1997 also reflects a complaint of 
back pain for two weeks.  Neither record contains any 
indication that the complaints were related to service.  On 
the contrary, the history given at the time of treatment of 
the pain having onset two weeks earlier indicates that the 
problems began after service.  

The report of an examination of the veteran's spine conducted 
by the VA in April 1998 shows that the veteran gave a history 
of having low to mid back pain during her pregnancies in 
1985, 1990, and 1992, but said that it became much better 
after delivery.  She reported that she had no further 
problems until after having a hysterectomy in 1996.  She 
stated that about two months after the surgery she began 
getting daily back pain and had a daily aching in her low 
back since that time.  She said that she got flare-ups 
lasting one to one-and-a-half weeks every month-and-a-half or 
so.  However, she stated that she had not had a flare-up 
since four months ago.  She said that during flare-ups she 
was able to continue working as an administrative assistant, 
but that she limited the amount of walking, standing and 
listing that she did.  She said that she got radiation of her 
back pain down into her buttocks and posterior thighs, and 
occasionally had numbness of the toes, especially on the 
right.  

On physical examination, she had a normal gait, normal toe 
walking, and normal heel walking.  She had a good squat, and 
could forward bend to where the fingers were eight inches 
from the floor.  There was no deformity, tenderness or other 
abnormality on inspection and palpation of the back.  
Straight leg raising was to 90 degrees bilaterally.  She had 
a good range of motion in her hips, although she did get some 
pain in the anterior right groin with external hip rotation.  
Sharp sensation was intact in her toes, calves, and thighs.  
Muscle bulk was equal with good leg straight.  Lumbosacral X-
rays dated in November 1997 showed no significant 
abnormality.  The diagnosis was mechanical back pain, 
recurrent with no evidence of bony or neurologic disease.  

Lay statements submitted by the veteran's husband, mother, 
and grandmother in June 1998 are to the effect that the 
veteran started having a lot of pain in her back after having 
a hysterectomy.  

A letter dated in July 1998 from Sharon A. Thrall, M.D., 
shows that the physician had seen the veteran for back 
problems.  The veteran gave a history of having pain in her 
back that started immediately after a hysterectomy and 
persisting since her surgery with some waxing and waning in 
the severity.  It was further noted that she had follow up 
visits with a gynecologist who did not feel that the back 
pain was related to surgery.  However, there was no other 
history of injury.  Dr. Thrall stated that there may be 
several explanations for this.  It could be that she had some 
problems related to the position that she was placed in 
during the surgery as sometimes you could get some referred 
pain to the back following surgery that should resolve over a 
period of time.  Also, a change in her physical capacity 
immediately following the surgery could have resulted in some 
problems.  The physician noted that she had not seen the 
veteran for this problem recently.  

With respect to the question of whether the veteran currently 
has a chronic back disorder related to service or to a 
service-connected disability, the Board must conclude, based 
on a careful review of the record as summarized above, that a 
preponderance of the evidence shows that she does not have 
such a disorder.  The Board finds that the veteran's actual 
treatment records from service, which do not reflect the 
presence of a chronic back disorder, and her treatment 
records from after service, which place the date of onset of 
her current back problems as being after service, have more 
probative value than the complaints which she made on the VA 
examination and the lay histories.  Therefore, the Board 
finds that a chronic low back disorder was not present during 
service.  The Board also notes that the veteran has not been 
diagnosed with arthritis of the spine so as to invoke the 
presumption applicable to that disorder.  The Board further 
notes that there is no medical opinion that the veteran's 
back complaints are secondary to the service-connected 
hysterectomy.  Regarding the letter from Dr. Thrall in which 
she outlined possible ways that a person might develop back 
pain following a hysterectomy, the Board notes that the 
doctor did not definitively link a current spine disorder to 
the surgery during service, but only outlined possible ways 
that the surgery in service might have resulted in temporary 
back pain.  The Board notes that this opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient); Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Accordingly, the Board 
concludes that a chronic low back disorder was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.

II.  Entitlement To Service Connection For Sinusitis.

The veteran contends that she was treated for sinusitis in 
service, and that she currently has residual effects.  

The report of a medical history given by the veteran upon 
entrance into service in June 1984 shows that she gave a 
history of having frequent rhinitis.  However, the report of 
a medical examination conducted at that time shows that 
clinical evaluation of her nose and sinuses was normal.  
Therefore, she is presumed to have been in sound condition 
upon entrance into service.  See 38 C.F.R. § 3.304(b)(2000).

The veteran's service medical records show that she was 
treated for sinusitis on several occasions during service.  
For example, a service medical record dated in December 1990 
shows that the veteran reported having a possible sinus 
infection.  Following examination, the assessment was acute 
bacterial sinusitis, and viral upper respiratory infection.  
A service medical record dated in December 1994 shows that 
the veteran reported having red eyes with a yellowish 
discharge, plus a yellow-green discharge from the nose with 
increased congestion.  Following examination, the assessment 
was sinusitis/conjunctivitis (? viral).  Medication was 
prescribed.  A record dated in March 1996 shows that the 
veteran reported having a cough and sinus problems.  She 
talked with a congested nose.  The assessment was bronchitis 
and sinusitis.  

The report of a medical history conducted in February 1996 
for the purpose of the veteran's separation from service 
shows that she reported having a history of sinusitis.  It 
was noted that this history of sinusitis depended on the 
weather or the place.  However, the report of a medical 
examination conducted at that time shows the clinical 
evaluation of the veteran's nose and sinuses was normal.  
Thus, the service medical records do not demonstrate that a 
chronic disorder was present at separation from service.

A post service medical record dated in May 1998 from the 
Valley Medical Group shows that the veteran reported having 
some sinus symptoms for three to four days.  She reported 
having sinus pain and green and brown mucous.  The diagnosis 
was sinusitis.  Medication was prescribed.  

The report of an examination of the veteran's nose and 
sinuses conducted by the VA in April 1998 shows that the 
veteran complained of having recurring sinus problems.  The 
last time she had any symptoms that required treatment for 
her sinus problems was about six months earlier.  She 
reported the she had gone without any sinus problems since 
then.  She had not been treated by the VA since her discharge 
from service and was instead treated by private doctors.  She 
never had any sinus surgery and had not seen an ear, nose and 
throat specialist for her sinuses in the two years since her 
discharge.  She also gave a history of recurrent sore throats 
which had required a tonsillectomy.  

On examination, there was no abnormality of the nose.  There 
was no swelling, congestion, polyps, or pus.  The nasal 
pharynx was normal to examination.  The pertinent impression 
was history of recurrent upper respiratory infection, but no 
documented evidence of sinusitis.  The examiner noted that 
the veteran had not had any X-rays of her sinuses to document 
any evidence of sinusitis in the past, and that all of her 
symptoms could be explained by recurrent rhinitis, but that 
he did not really know that without an x-ray of her sinuses.  
A hand written note subsequently added to the report reflects 
that the veteran had normal sinuses on routine sinus x-ray as 
reported by radiologists.  

In an addendum to the VA sinus examination report dated in 
November 1998, the examiner stated that the veteran's medical 
records from in service were provided to him along with sinus 
X-rays made after the previous report which were normal.  The 
examiner stated that he reviewed all of her voluminous 
medical records and could find no indication there of any 
chronic sinus disease.  He stated that she had occasional 
upper respiratory infections for which she was treated, but 
nothing unusual.  He further said that she obviously did not 
have any chronic sinus disease at this time or frequent 
recurrent sinus disease.  In summary, he stated that he could 
find nothing in her old records or her recent examination to 
indicate chronic or recurrent sinus disease.  

With respect to the question of whether the veteran currently 
has a chronic sinus disorder related to service or to a 
service-connected disability, the Board must conclude, based 
on a careful review of the record as summarized above, that a 
preponderance of the evidence shows that she does not have 
such a disorder.  In light of the opinion by the VA physician 
which weighs against the claim and is uncontradicted, the 
Board finds that the veteran does not have a chronic sinus 
disorder.  On the contrary, her episodes of sinusitis are 
independent episodes and are not related to an ongoing 
disease process.  Therefore, any episodes of sinusitis 
occurring after service cannot be said to be related to 
episodes which occurred in service.  Accordingly, the Board 
concludes that chronic sinusitis was not incurred in or 
aggravated by service.



II.  Entitlement To Service Connection For A Chronic 
Respiratory Disorder, To Include Upper Respiratory Infections 
And Bronchitis.

The veteran contends that she was consistently treated for a 
respiratory infection in service, and that she currently 
experiences the residual effects.  

The veteran's service medical records show that upon 
enlistment into service in June 1984, the veteran reported a 
history of frequent colds.  However, the report of a medical 
examination conducted at that time shows that the clinical 
evaluation of the lungs and chest was normal.  Therefore, the 
veteran is presumed to have been in sound condition upon 
entrance into service.  See 38 C.F.R. § 3.304(b)(2000).

In reviewing the veteran's subsequent service medical 
treatment records, the Board notes that the records reflect 
treatment for bronchitis and upper respiratory infections on 
several occasions.  For example, a record dated in April 1994 
shows that the veteran presented with complaints of 
bronchitis and vertigo.  Examination of the chest revealed 
mild rhonchi.  There were no rales.  The assessment was 
possible RAD [reactive airway disease]/post bronchitis.  A 
follow-up record dated in May 1994 shows that the veteran was 
doing well with no further problems.  The assessment was 
resolved bronchitis.  Other service medical records contain 
similar information.

The report of medical history given by the veteran in 
February 1996 for the purpose of her separation from service 
shows that she denied having a history of a chronic cough, 
but stated that she had a history of shortness of breath.  It 
was noted that she recently felt more short of breath and had 
decreased her smoking.  The report of a medical examination 
conducted in February 1996 for the purpose of the veteran's 
separation from service shows that clinical evaluation of the 
lungs was normal.  Thus, the service medical records do not 
demonstrate that a chronic respiratory disorder was present 
during service.

A post-service medical record from the Mercy Medical Group 
dated in January 1997 shows that the veteran was treated for 
bronchitis of four weeks duration.  It was noted that she 
smoked.  Medication was prescribed.  Similarly, a record 
dated in February 1998 from the Tripler Army Medical Center 
shows treatment for bronchitis.  

A VA radiology report dated in April 1998 shows that an x-ray 
of the veteran's chest revealed that the lungs were well 
expanded and clear.  The impression was no active infiltrate.  
The report of a respiratory examination conducted by the VA 
in April 1998 shows that the veteran reported that she had 
been smoking intermittently since 12 years of age.  She 
currently smoked between five to six cigarettes a day, and 
her maximum smoking habit was three fourths of a pack a day 
when she was 21 years of age.  She said that she had been 
having recurrent episodes of bronchitis with wheezing, cough, 
and sputum which lasted from one to one-and-a-half weeks 
occurring once or twice a year since 1984.  The episodes were 
treated with antibiotics and albuterol.  She denied any 
pneumonia, hospitalizations, asthma, or intercurrent 
problems.  She also denied any flare-ups for allergic 
reasons.  She said that she felt a burning sensation in her 
lungs when running, but was not used to exercise and had 
lived a very sedentary life style.  On physical examination, 
her chest was clear to auscultation.  Her breath sounds were 
equal.  Pharynx and nasal examinations were unremarkable.  
Following pulmonary function testing, the diagnosis was 
recurrent bronchitis and tobacco addiction.  

In an addendum dated in November 1998, the VA examiner stated 
that the veteran had a history of recurrent episodes of 
bronchitis, but she did not meet the criteria for chronic 
bronchitis or chronic obstructive pulmonary disease.  He 
noted that her pulmonary function tests were normal.  He 
concluded that these were independent episodes of bronchitis 
without chronic residuals.  

With respect to the question of whether the veteran currently 
has a chronic respiratory disorder related to service or to a 
service-connected disability, the Board must conclude, based 
on a careful review of the record as summarized above, that a 
preponderance of the evidence shows that she does not have 
such a disorder.  In light of the opinion by the VA physician 
that the veteran has had independent episodes of bronchitis 
without chronic residuals, the Board finds that the veteran 
does not have a chronic respiratory disorder.  The Board also 
notes that the veteran has not been diagnosed with 
bronchiectasis, so the presumption pertaining to that 
disorder is not applicable in this case.  Accordingly, the 
Board concludes that a chronic respiratory disorder, to 
include upper respiratory infections and bronchitis, was not 
incurred in or aggravated by service.


ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for chronic sinusitis is denied.

3.  Service connection for a chronic respiratory disorder, to 
include upper respiratory infections and bronchitis is 
denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

 

